



Exhibit 10.2







September 29, 2015


Mr. Don Lehr, CLO
Intrexon Corporation
20374 Seneca Meadows Parkway
Germantown, Maryland 20876


Mr. David Pernock, CEO
Fibrocell Science, Inc.
405 Eagleview Boulevard
Exton, Pennsylvania 19341


Re: Termination of Ehlers-Danlos Syndrome Program


Dear David,


I write on behalf of Intrexon Corporation in reference to the Exclusive Channel
Collaboration Agreement between Fibrocell Science, Inc. and Intrexon
Corporation, dated October 5, 2012, as amended (the “ECC”). Given the technical
hurdles encountered to date with the program for the development of therapies to
treat Ehlers-Danlos Syndrome (the “Program”), the parties previously agreed to
terminate the Program. This letter is to confirm our understanding that Intrexon
and Fibrocell have elected to formally terminate the Program by mutual agreement
and that, as a result, neither party will have any further obligations under the
ECC with respect to the following provision of the “Field” (as defined in the
ECC):
autologous human fibroblasts genetically modified to express bioactive Tenascin
X locally to correct connective tissue disorders.
Moreover, neither party shall have any further obligations under the Stock
Issuance Agreement, dated January 10, 2014, which agreement was executed in
connection with the initiation of the foregoing Program. All other terms and
conditions of the ECC shall remain in full force and effect.
Please confirm your acceptance of the foregoing by signing this letter in the
space provided below and returning one executed copy to us. We appreciate and
enjoy our collaboration with Fibrocell and continue to look forward to our
additional projects together.
Sincerely,
/s/ Don Lehr
Don Lehr
Chief Legal Officer





Acknowledged and agreed on behalf of Fibrocell Science, Inc.:
                
By:
/s/ David Pernock
Name:
David Pernock
Its:
Chairman/CEO







